DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 6/10/2021.
Claim(s) 1, 5, 7-9, 12 is/are amended.	
Claim(s) 1, 4-5, 7-12 is/are allowed. 
Claim Interpretation
No claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Applicant’s Amendments filed 6/10/2021, hereafter referred to as Applicant’s Amendments, to overcome claim objections have been approved. Objections to claims 5, 7-9, and 12 of the final rejection mailed 3/11/2021, hereafter referred to as the final rejection, have been removed.
Claim Rejections - 35 USC § 112
Applicant’s Amendments to overcome 35 USC 112(b) rejections have been approved. The rejection of claim 8 under 35 USC 112(b) of the final rejection has been removed. 
Allowable Subject Matter
Claim(s) 1, 4-5, 7-12 is/are allowed, hereby renumbered as claims 1-9.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claims 1, 10, and 11, there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, wherein the following is preformed: extracting a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions; and correcting the target speed based on a second 
Regarding independent claim 12, there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, wherein a processor is configured to extract a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions, and derive a third target position corresponding to a future time which is after a second predetermined time has elapsed from the recognition time, the second predetermined time being shorter than the first predetermined time, derive a predicted position which is a position in which the vehicle is predicted to reach at the future time which is after the second predetermined time has elapsed from the position of the vehicle when the vehicle was recognized, derive a second correction amount based on a second deviation between the third target position and the predicted position, and correct the target speed by adding the first correction amount and the second correction amount to the target speed.

The closest prior art of record includes the following:
Regarding claims 1, 10, 11, and 12, Nakamura (WO 2016/051460A1) teaches a vehicle control system comprising: 
a processor (“CPU 11”, Fig. 2); and 
a non-transitory computer-readable medium (“ROM 12”, Fig. 2) comprising a vehicle control program (“The control device 10 of the travel control device 100 stores a ROM (Read Only Memory) 12 in which a program for presenting different travel control information is presented according to the degree of approach of the own vehicle and another vehicle, and a program stored in this ROM 12. The computer includes a CPU (Central Processing Unit) 11 as an operation circuit that functions as the traveling control device 100 by executing the RAM, and a RAM (Random Access Memory) 13 that functions as an accessible storage device.”, lines 244 – 249) that causes the processor to perform operations of a vehicle control method comprising:
recognizing a position (“In step S101, the control device 10 acquires own vehicle information including at least the position of the own vehicle V1.”, lines 567-568) of a vehicle (“host vehicle V1”, Fig. 2); 
generating a trajectory (“target route RT1”, Fig. 2) which includes a plurality of future target positions (“a plurality of target coordinates”, see lines 577-580 citation below) to be reached by the vehicle, the plurality of future target positions being consecutively aligned in time series (“In step S105, the control device 10 calculates the target coordinates and the target route RT1 that pass the target region R. The target route RT1 includes one or a plurality of target coordinates on which the vehicle V1 travels. Each target coordinate includes a target horizontal position (target X coordinate) and a target vertical position (target Y coordinate).”, lines 577-580); and 
deriving a target speed (“vehicle speed”, see lines 604-609 citation below) when the vehicle is caused to travel along the trajectory based on a distance between the plurality of target positions included in the trajectory (“In step S110, the control device 10 determines the current vertical position of the host vehicle V1, the vehicle speed and acceleration/deceleration at the current position, the target vertical position corresponding to the current vertical position, and the vehicle speed and acceleration/deceleration at the target vertical position. Based on the comparison result of, the feedback gain regarding the vertical position is calculated.”, lines 604-609), deriving a first correction amount based on a first deviation (“the comparison result”, see lines 604-609 citation above) between the position of the vehicle (“current vertical position”, see lines 604-609 citation above) and a first (“target vertical position”, see lines 604-609 citation above) corresponding to a recognition time (“repeated every time”, see lines 612-615 citation below) at which the recognition of the position of the vehicle has been performed among the plurality of target positions (“Then, in step S111, the control device 10 calculates a target control value regarding the vertical position based on the vehicle speed and the acceleration/deceleration corresponding to the target vertical position and the vertical position feedback gain calculated in step S110.”, lines 609-612, “Here, the target control value in the vertical direction means the operation of the drive mechanism for realizing the acceleration/deceleration and the vehicle speed according to the target vertical position (the operation of the internal combustion engine in the engine vehicle, the operation in the electric vehicle system).”, para. 616-619, “The process of steps S109 to S112 is repeated every time the target vertical position is acquired, and the target control value for each of the acquired target vertical positions is output to the in-vehicle apparatus 200, similarly to steps S106 to S108 and S112 described above.”, lines 612-615).
Nakamura does not explicitly teach wherein the trajectory generating part, and the travel controller are separate parts, however it would have been obvious to one of ordinary skill in the art at the time of filing to make these components separate parts within the “control device 10”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Nakamura teaches wherein the travel controller derives, as the target speed (“drive control”, see rejection of claim 1 and lines 632-636 citation below) , a speed obtained by “process step S112” (“the process proceeds to step S112, and the control device 10 outputs the target control value in the vertical direction calculated in step S111 to the in-vehicle device 200. The vehicle controller 70 executes steering control and drive control, and causes the host vehicle to travel on the target route RT defined by the target lateral position and the target vertical position.”, lines 632-636), but does not explicitly teach the target speed is obtained by dividing a length of the trajectory from the first target position to a second target position by the first predetermined time.
However, Verheijen (WO 2016/083518 A1) teaches an apparatus and method for vehicle economy improvement,
wherein a target speed (“speed of the vehicle”, see pg. 13, lines 27-30 citation below) is obtained by dividing a length (“distance between the current location and the previous location”, see pg. 13, lines 27-30 citation below) of a trajectory from a first target position (“previous location”, see pg. 13, lines 27-30 citation below) to a second target position (“current location”, see pg. 13, lines 27-30 citation below) by a first predetermined time (“time difference”, see pg. 13, lines 27-30 citation below) (“In step 310 a speed of the vehicle is determined. The speed of the vehicle may be determined, in one embodiment, based upon the current location and a previous location of the vehicle. The vehicle speed between the current location and the previous location is determined based upon a time difference between those locations. In some embodiment the location of the vehicle is determined at predetermined time intervals, such as 10 seconds. Therefore the vehicle speed may be determined as a change in distance between the current location and the previous location divided by the change in time or time interval. In other embodiments the location information of the vehicle may be associated with speed information at each location.”, pg. 13, lines 27-34).
Although Nakamura does not explicitly teach how the “target control value” is calculated, it would have been well within the technical ability of one of ordinary skill in the art to select a well-known method for determining these values. For example, Verheijen teaches determining a “speed of a vehicle” by dividing a “distance between the current location and the previous location” by a “time difference”. Since the formula which equates the distance traveled by an object to the quotient of the 

Regarding claims 1, 10, and 11, Nakamura in view Verheijen do not explicitly teach:
extracting a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions; and 
correcting the target speed based on a second deviation between a third target position corresponding to a future time after a second predetermined time has elapsed from the recognition time and a predicted position that the vehicle is predicted to reach at the future time, the second predetermined time being shorter that the first predetermined time.
The examiner did not find prior art to cure the deficiencies of Nakamura in view Verheijen to achieve the claimed inventions of claims 1, 10, and 11.

Regarding claim 12, Nakamura in view Verheijen do not explicitly teach wherein the processor is configured to:
extract a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions;
derive a third target position corresponding to a future time which is after a second predetermined time has elapsed from the recognition time, the second predetermined time being shorter than the first predetermined time, 

derive a second correction amount based on a second deviation between the third target position and the predicted position, and 
correct the target speed by adding the first correction amount and the second correction amount to the target speed.
The examiner did not find prior art to cure the deficiencies of Nakamura in view Verheijen to achieve the claimed invention of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665